Order filed October 22, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00578-CV
                                   ____________

                       DWAINE CAMPBELL, Appellant

                                        V.

                           TOLA ORESUSI, Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1135091

                                   ORDER

      Appellant’s brief was due October 4, 2019. No brief or motion for extension
of time has been filed. Unless appellant files a brief with this court on or before
November 21, 2019, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                  PER CURIAM

Panel Consists of Justices Christopher, Spain, and Poissant.